  
 

 

 

616 Filed 05/03/21 Page 1 of 2

e usTice Lavet Sloe. Sikweostéss! agus An,
BSA “BankrRvetcy CASE i
1324 YUMKT ST Lo Elone.
Lilt DE 1980/ -

  
   

rr ee . Prensa Kee? my Resonalinfantial Mas ED _
—_ iLL AfaL 202/ | BS ne

 

 

 

 

These Tisice Sowa, rs

 

& weié th Yo vinay ate SL bea ah of} YAY mend Because. :
: wal His OF aun. Me BAY Scots of Amber ARE SubNh thee.
[Restaus BLT, TE DLINL A WATE2£D- Downs! Trolosed. AND AE. _
eo. Petite FLY Melrose tit L wt Ban FarTi. ae
j. Yowe Honore, L LARRY the Aiton Same o€ Decates of Silence.
| ce allt That Han Han Tie Cunntie. Te CRY aif and bmé Forwh,
- But wWetean Mibé re Sdamt.. tran Somble> Thaated Tin Farler Vihewesaes
. Befone. x BLM MILL Am forex! DL HAVE Now Liven ALO
fate fast Tawny’ Yess any MY Life _willénm QLOWE.. _ oo
You Lan Ait tn-Do THe Damage Aun Your Can Nat EEA. Hal» Tet.
— (SecousTetus—“Becanst BY Now Mel AE Ro@abLy DEAD-—
oe Non Cas. Nor Or’ @ Dona Amant Are 1H Dawn the Have. —
ite. Alo Mele. Lilet 1s Alen ecinen th VM
fle ill Ke A PeLaration As f whe. Dor meee
LA oi, ove. 10 Ano Time..is Ranma ont L Lhaln Live
at Ana Die He LEZ Knew Foe Sie. THAT TY.
© Cat. Never. Ever Haem anordee Cn Eur wl, oe

- ome =H

| (Please HuRay

i ‘cca, nn _
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 
     

esd Feed leet pel fap tgty te ef typ tedfaleftely tater tfrafeaffuetyl SiS te othe Poe T

\OBb |

A BU PEL gyiwyi cy
a. “a0 74 2 .
D.% APS LIA +2

2 SYD AULSTMMYNYEL YS G

IN IBS OARS OFA ony] BI 5 ay

ee

Case 20-10343-LSS Doc 2816 Filed 05/03/21 Page 2 of 2

_

        

i

T OWd TCO? udv 8z

7 . +4 €f6 WO ONICGHVNYaa NS

. ae

mr.
Pa

  

 
